COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                               NO. 2-08-346-CR


LONNEY ROBERTO ANTONIO BROWN                                     APPELLANT
A/K/A LONNEY R. BROWN

                                       V.

THE STATE OF TEXAS                                                     STATE

                                   ------------

         FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION 1

                                   ------------

        After pleading true to having violated the terms and conditions of his

deferred adjudication community supervision, appellant Lonney Roberto

Antonio Brown a/k/a Lonney R. Brown appeals his conviction and ten-year-

and-one-day sentence for burglary of a habitation. We affirm.




    1
        … See Tex. R. App. P. 47.4.
          Appellant’s court-appointed appellate counsel has filed a motion to

 withdraw as counsel and a brief in support of that motion. In the brief,

 counsel avers that, in his professional opinion, the appeal is frivolous.

 Counsel’s brief and motion meet the requirements of Anders v. California 2 by

 presenting a professional evaluation of the record demonstrating why there

 are no arguable grounds for relief. We gave appellant the opportunity to file

 a pro se brief, and he has not filed one. The State also has not filed a brief.

          Once an appellant’s court-appointed attorney files a motion to

 withdraw on the ground that the appeal is frivolous and fulfills the

 requirements of Anders, this court is obligated to undertake an independent

 examination of the record.3 Only then may we grant counsel’s motion to

 withdraw.4

          We have carefully reviewed the record and counsel’s brief. We agree

 with counsel that this appeal is wholly frivolous and without merit; we find




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
 nothing in the record that might arguably support the appeal.5 Accordingly,

 we grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                 PER CURIAM


 PANEL: CAYCE, C.J.; LIVINGSTON and MEIER, JJ.

 DO NOT PUBLISH
 Tex. R. App. P. 47.2(b)

 DELIVERED: May 28, 2009




     5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).